Case 2:19-cv-02874-SVW-MAA Document 34-1 Filed 09/18/19 Page 1 of 2 Page ID #:225




  1

  2

  3

  4

  5

  6

  7

  8                   IN THE UNITED STATES DISTRICT COURT
  9                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
 10
1.
 11
2.      Lee Wigod, individually and on behalf          Case No. 2:19-cv-02874-SVW-MAA
 12     of all others similarly situated,
                                                       [PROPOSED] ORDER
 13
3.                         Plaintiff,                  GRANTING PLAINTIFF’S
 14                                                    MOTION TO VACATE TRIAL
4.      v.                                             DATES AND FOR EXTENSION
 15
                                                       OF TIME TO MOVE FOR CLASS
5.16    CallFire, Inc., a Delaware corporation,        CERTIFICATION
 17
                           Defendant.
6.18                                          7.
 19          The Court, having considered Plaintiff’s Motion to Vacate Trial Dates and
 20    For Extension of Time to Move for Class Certification and being duly advised in
 21    the premises, hereby ORDERS as follows:
 22          1.     The Motion is GRANTED.
 23          2.     The current trial date set for December 10, 2019 and pre-trial date set
 24    for December 2, 2019 are hereby VACATED. The Court will set new trial and pre-
 25    trial dates following a Rule 16 conference with the parties.
 26
 27    [PROPOSED] ORDER GRANTING                   1
       PLAINTIFF’S MOTION TO VACATE TRIAL
 28    DATES AND FOR EXTENSION OF TIME
       TO MOVE FOR CLASS CERTIFICATION
Case 2:19-cv-02874-SVW-MAA Document 34-1 Filed 09/18/19 Page 2 of 2 Page ID #:226




  1         3.     Plaintiff’s deadline to file his motion for class certification is extended
  2   until July 14, 2020.
  3

  4   IT IS SO ORDERED.
  5

  6

  7                                                  Hon. Steven V. Wilson
  8                                                  United States District Judge
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26
 27   [PROPOSED] ORDER GRANTING                  2
      PLAINTIFF’S MOTION TO VACATE TRIAL
 28   DATES AND FOR EXTENSION OF TIME
      TO MOVE FOR CLASS CERTIFICATION
